Citation Nr: 1325838	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  13-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for right arm nerve damage.

4.  Entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe III, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active coast guard service from September 2001 to April 2005.  He also had an additional 7 years, 8 months, and 10 days of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York, and St. Paul, Minnesota.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Veteran requested a hearing before the Board most recently in a February 2013 substantive appeal.  A videoconference hearing was scheduled for July 10,.  In July 2013, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.704(e) (2012). 

In April 2013, the RO granted a total disability based on individual employability and Dependents' Educational Assistance both effective September 20, 2010.  In May 2013, the Veteran's representative submitted a notice of disagreement with the decision as to the effective date of the two awards.  However, in July 2013, prior to the issuance of a statement of the case for these two issues, the Veteran withdrew all of his claims.  As the appeals of these two issues were not perfected, the issues are not before the Board.



FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative informed the Board that the Veteran wanted to withdraw his appeal for a higher initial rating for cervical spine disability and service connection for residuals of head trauma, migraine headaches, and right arm nerve damage.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for residuals head trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for right arm nerve damage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 20 percent for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In July 2013, the Veteran's representative submitted a written statement informing the Board that the Veteran wanted to withdraw his appeal for a higher initial rating for cervical spine disability and service connection for residuals of head trauma, migraine headaches, and right arm nerve damage.  Thus, there remains no allegation of error of fact or law for appellate consideration as to those issues.  The Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


